—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated January 21, 1999, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
Upon all the evidence in the record, including a surveillance videotape of the accident scene (see, Rosenblatt v Kahn, 245 AD2d 438), the Supreme Court properly determined that the defendants established entitlement to judgment in their favor as a matter of law and that the plaintiffs failed to raise an issue of fact as to whether the defendants had actual or constructive notice of the alleged hazardous condition (see, Pirillo v Longwood Assocs., 179 AD2d 744). Ritter, J. P., Sullivan, Luciano and H. Miller, JJ., concur.